DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21, 26-31, 36-39, 41-45 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 26, 28-31, 36, 28-39, 41-42, 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US# 2020/0059285 hereinafter referred to as Zhang) in view of Shi et al. (US# 2020/0322035 hereinafter referred to as Shi), Guo et al. (US# 2018/0302889 hereinafter referred to as Guo), Zhang et al. (US# 2020/0314919 hereinafter referred to as Zhang ‘919), and Chen et al. (US# 2018/0317123 hereinafter referred to as Chen).

	RE Claim 21, Zhang discloses a method comprising: 
	determining, by a communications device, a cell in which a beam failure occurs (See Zhang FIG 3; [0049] – determining that beam failure in cell occurs); and 
	sending, by the communications device, a media access control control element (MAC CE) to a network device (See Zhang [0122] – beam failure message sent via MAC-CE), wherein the MAC CE carries first indication information (See Zhang FIG 3; [0049]-[0053] – sending beam failure indication as part of beam failure recovery process).
	Zhang does not specifically disclose wherein the first indication information comprises a bitmap indicating the cell in which the beam failure occurs; or
	wherein a priority of the MAC CE is higher than priorities of buffer status reports (BSRs), power headroom reports (PHRs), and data of a logical channel other than an uplink-common control channel (UL-CCCH); or
	wherein a priority of the MAC CE is lower than priorities of data of a cell radio network temporary identifier (C-RNTI) MAC CE, and data of a UL-CCCH logical channel.
	However, Shi teaches of wherein the first indication information indicates the cell in which the beam failure occurs (See Shi [0090] – indicating cell which beam failure occurs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam failure determination system, as disclosed in Zhang, wherein the first indication information indicates the cell in which the beam failure occurs, as taught in Shi. One is motivated as such in order to reduce signaling overhead (See Shi [0048]).
	Zhang, modified by Shi, does not specifically disclose wherein the first indication information comprises a bitmap indicating the cell in which the beam failure occurs; or
	wherein a priority of the MAC CE is higher than priorities of buffer status reports (BSRs), power headroom reports (PHRs), and data of a logical channel other than an uplink-common control channel (UL-CCCH); or
	wherein a priority of the MAC CE is lower than priorities of data of a cell radio network temporary identifier (C-RNTI) MAC CE, and data of a UL-CCCH logical channel.
	However, Guo teaches of wherein the indication of beam failure comprises a bitmap indicating the cell in which the beam failure occurs (See Guo [0214]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC CE beam failure determination system, as disclosed in Zhang, modified by Shi, wherein the indication of beam failure comprises a bitmap indicating the cell in which the beam failure occurs, as taught in Guo. One is motivated as such in order to provide efficient beam recovery in an advanced wireless communication system (See Guo [0063]).
	Zhang, modified by Shi and Guo, does not specifically disclose wherein a priority of the MAC CE is higher than priorities of buffer status reports (BSRs), power headroom reports (PHRs), and data of a logical channel other than an uplink-common control channel (UL-CCCH); or
	wherein a priority of the MAC CE is lower than priorities of data of a cell radio network temporary identifier (C-RNTI) MAC CE, and data of a UL-CCCH logical channel.
	However, Zhang ‘919 teaches of wherein a priority of the MAC CE is higher than priorities of buffer status reports (BSRs), power headroom reports (PHRs), and data of a logical channel other than an uplink-common control channel (UL-CCCH) (See Zhang ‘919 – [0102]-[0108] – priority of beam failure MAC CE is higher than BSR, PHR, and non-uplink common control channel data); and
	wherein a priority of the MAC CE is lower than priorities of data of a cell radio network temporary identifier (C-RNTI) MAC CE (See Zhang ‘919 – [0102]-[0108] – priority of beam failure MAC CE is lower than MAC CE of C-RNTI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC CE beam failure determination system, as disclosed in Zhang, modified by Shi and Guo, wherein a priority of the MAC CE is higher than priorities of buffer status reports (BSRs), power headroom reports (PHRs), and data of a logical channel other than an uplink-common control channel (UL-CCCH); and wherein a priority of the MAC CE is lower than priorities of data of a cell radio network temporary identifier (C-RNTI) MAC CE, as taught in Zhang ‘919. One is motivated as such in order to avoid long term service interruption when beam signals weaken and communication needs to be re-established (See Zhang ‘919 Background; Summary).
	Zhang, modified by Shi, Guo and Zhang ‘919, does not specifically disclose wherein a priority of the MAC CE is lower than priorities of data of a UL-CCCH logical channel.
	However, Chen teaches of wherein a priority of the data of a UL-CCCH logical channel is the highest priority and same priority as MAC CE of C-RNTI (See Chen [0203]-[0209]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC CE beam failure determination system wherein the priority of MAC CE of the beam failure indication is lower than the priority of the MAC CE of C-RNTI, as disclosed in Zhang, modified by Shi, Guo and Zhang ‘919, wherein a priority of the data of a UL-CCCH logical channel is the highest priority and same priority as MAC CE of C-RNTI, as taught in Chen. One is motivated as such in order to achieve service requirements (See Chen [0218]).

	RE Claim 26, Zhang, modified by Shi, Guo, Zhang ‘919, and Chen, discloses a method, as set forth in claim 21 above, wherein the first indication information further indicates a target candidate signal (See Zhang [0051]-[0069] – measure and report candidate beam to replace failed beam).

	RE Claim 28, Zhang, modified by Shi, Guo, Zhang ‘919, and Chen, discloses a method, as set forth in claim 26 above, wherein the target candidate signal is a synchronization signal (SS) or a channel state information-reference signal (CSI-RS) (See Zhang [0030] – each beam associated with reference signal (CSI-RS)).

	RE Claim 29, Zhang, modified by Shi, Guo, Zhang ‘919, and Chen, discloses a method, as set forth in claim 21 above, further comprising: 
	determining by the communications device, a target candidate beam whose signal quality is higher than a preset threshold (See Zhang [0006], [0056]).

	RE Claim 30, Zhang, modified by Shi, Guo, Zhang ‘919, and Chen, discloses a method, as set forth in claim 29 above, wherein the signal quality is reference signal received power of a synchronization signal (SS) or reference signal received power of a CSI-RS (See Zhang [0030], [0050] – each beam associated with reference signal CSI-RS and signal quality can be RSRP).

	RE Claim 31, Zhang discloses an apparatus comprising: 
	A processor (See Zhang FIG 10); and
	a non-transitory memory (See Zhang FIG 10), wherein the memory stores an execution instruction, and the processor executes the execution instruction to enable the apparatus to perform following steps:
	determining a cell in which a beam failure occurs (See Zhang FIG 3; [0049] – determining that beam failure in cell occurs); and 
	sending a media access control control element (MAC CE) to a network device (See Zhang [0122] – beam failure message sent via MAC-CE), wherein the MAC CE carries first indication information (See Zhang FIG 3; [0049]-[0053] – sending beam failure indication as part of beam failure recovery process).
	Zhang does not specifically disclose wherein the first indication information comprises a bitmap indicating the cell in which the beam failure occurs; or
	wherein a priority of the MAC CE is higher than priorities of buffer status reports (BSRs), power headroom reports (PHRs), and data of a logical channel other than an uplink-common control channel (UL-CCCH); or
	wherein a priority of the MAC CE is lower than priorities of data of a cell radio network temporary identifier (C-RNTI) MAC CE, and data of a UL-CCCH logical channel.
	However, Shi teaches of wherein the first indication information indicates the cell in which the beam failure occurs (See Shi [0090] – indicating cell which beam failure occurs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam failure determination system, as disclosed in Zhang, wherein the first indication information indicates the cell in which the beam failure occurs, as taught in Shi. One is motivated as such in order to reduce signaling overhead (See Shi [0048]).
	Zhang, modified by Shi, does not specifically disclose wherein the first indication information comprises a bitmap indicating the cell in which the beam failure occurs; or
	wherein a priority of the MAC CE is higher than priorities of buffer status reports (BSRs), power headroom reports (PHRs), and data of a logical channel other than an uplink-common control channel (UL-CCCH); or
	wherein a priority of the MAC CE is lower than priorities of data of a cell radio network temporary identifier (C-RNTI) MAC CE, and data of a UL-CCCH logical channel.
	However, Guo teaches of wherein the indication of beam failure comprises a bitmap indicating the cell in which the beam failure occurs (See Guo [0214]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC CE beam failure determination system, as disclosed in Zhang, modified by Shi, wherein the indication of beam failure comprises a bitmap indicating the cell in which the beam failure occurs, as taught in Guo. One is motivated as such in order to provide efficient beam recovery in an advanced wireless communication system (See Guo [0063]).
	Zhang, modified by Shi and Guo, does not specifically disclose wherein a priority of the MAC CE is higher than priorities of buffer status reports (BSRs), power headroom reports (PHRs), and data of a logical channel other than an uplink-common control channel (UL-CCCH); or
	wherein a priority of the MAC CE is lower than priorities of data of a cell radio network temporary identifier (C-RNTI) MAC CE, and data of a UL-CCCH logical channel.
	However, Zhang ‘919 teaches of wherein a priority of the MAC CE is higher than priorities of buffer status reports (BSRs), power headroom reports (PHRs), and data of a logical channel other than an uplink-common control channel (UL-CCCH) (See Zhang ‘919 – [0102]-[0108] – priority of beam failure MAC CE is higher than BSR, PHR, and non-uplink common control channel data); and
	wherein a priority of the MAC CE is lower than priorities of data of a cell radio network temporary identifier (C-RNTI) MAC CE (See Zhang ‘919 – [0102]-[0108] – priority of beam failure MAC CE is lower than MAC CE of C-RNTI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC CE beam failure determination system, as disclosed in Zhang, modified by Shi and Guo, wherein a priority of the MAC CE is higher than priorities of buffer status reports (BSRs), power headroom reports (PHRs), and data of a logical channel other than an uplink-common control channel (UL-CCCH); and wherein a priority of the MAC CE is lower than priorities of data of a cell radio network temporary identifier (C-RNTI) MAC CE, as taught in Zhang ‘919. One is motivated as such in order to avoid long term service interruption when beam signals weaken and communication needs to be re-established (See Zhang ‘919 Background; Summary).
	Zhang, modified by Shi, Guo and Zhang ‘919, does not specifically disclose wherein a priority of the MAC CE is lower than priorities of data of a UL-CCCH logical channel.
	However, Chen teaches of wherein a priority of the data of a UL-CCCH logical channel is the highest priority and same priority as MAC CE of C-RNTI (See Chen [0203]-[0209]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC CE beam failure determination system wherein the priority of MAC CE of the beam failure indication is lower than the priority of the MAC CE of C-RNTI, as disclosed in Zhang, modified by Shi, Guo and Zhang ‘919, wherein a priority of the data of a UL-CCCH logical channel is the highest priority and same priority as MAC CE of C-RNTI, as taught in Chen. One is motivated as such in order to achieve service requirements (See Chen [0218]).

	RE Claim 36, Zhang, modified by Shi, Guo, Zhang ‘919, and Chen, discloses a device, as set forth in claim 31 above, wherein the first indication information further indicates a target candidate signal (See Zhang [0051]-[0069] – measure and report candidate beam to replace failed beam).

	RE Claim 38, Zhang, modified by Shi, Guo, Zhang ‘919, and Chen, discloses a device, as set forth in claim 36 above, wherein the target candidate signal is a synchronization signal (SS) or a channel state information-reference signal (CSI-RS) (See Zhang [0030] – each beam associated with reference signal (CSI-RS)).

	RE Claim 39, Zhang, modified by Shi, Guo, Zhang ‘919, and Chen, discloses a device, as set forth in claim 31 above, wherein the processor executes the execution instruction to further enable the device to perform:  
	determining by the communications device, a target candidate beam whose signal quality is higher than a preset threshold (See Zhang [0006], [0056]).

	RE Claim 41, Zhang discloses an apparatus comprising: 
	A processor (See Zhang FIG 10); and
	a non-transitory memory (See Zhang FIG 10), wherein the memory stores an execution instruction, and the processor executes the execution instruction to enable the apparatus to perform following steps:
	determining a cell in which a beam failure occurs (See Zhang FIG 3; [0049] – determining that beam failure in cell occurs); and 
	receiving a media access control control element (MAC CE) from a terminal device (See Zhang [0122] – beam failure message sent via MAC-CE), wherein the MAC CE carries first indication information (See Zhang FIG 3; [0049]-[0053] – sending beam failure indication as part of beam failure recovery process).
	Zhang does not specifically disclose wherein the first indication information comprises a bitmap indicating the cell in which the beam failure occurs; or
	wherein a priority of the MAC CE is higher than priorities of buffer status reports (BSRs), power headroom reports (PHRs), and data of a logical channel other than an uplink-common control channel (UL-CCCH); or
	wherein a priority of the MAC CE is lower than priorities of data of a cell radio network temporary identifier (C-RNTI) MAC CE, and data of a UL-CCCH logical channel.
	However, Shi teaches of wherein the first indication information indicates the cell in which the beam failure occurs (See Shi [0090] – indicating cell which beam failure occurs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam failure determination system, as disclosed in Zhang, wherein the first indication information indicates the cell in which the beam failure occurs, as taught in Shi. One is motivated as such in order to reduce signaling overhead (See Shi [0048]).
	Zhang, modified by Shi, does not specifically disclose wherein the first indication information comprises a bitmap indicating the cell in which the beam failure occurs; or
	wherein a priority of the MAC CE is higher than priorities of buffer status reports (BSRs), power headroom reports (PHRs), and data of a logical channel other than an uplink-common control channel (UL-CCCH); or
	wherein a priority of the MAC CE is lower than priorities of data of a cell radio network temporary identifier (C-RNTI) MAC CE, and data of a UL-CCCH logical channel.
	However, Guo teaches of wherein the indication of beam failure comprises a bitmap indicating the cell in which the beam failure occurs (See Guo [0214]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC CE beam failure determination system, as disclosed in Zhang, modified by Shi, wherein the indication of beam failure comprises a bitmap indicating the cell in which the beam failure occurs, as taught in Guo. One is motivated as such in order to provide efficient beam recovery in an advanced wireless communication system (See Guo [0063]).
	Zhang, modified by Shi and Guo, does not specifically disclose wherein a priority of the MAC CE is higher than priorities of buffer status reports (BSRs), power headroom reports (PHRs), and data of a logical channel other than an uplink-common control channel (UL-CCCH); or
	wherein a priority of the MAC CE is lower than priorities of data of a cell radio network temporary identifier (C-RNTI) MAC CE, and data of a UL-CCCH logical channel.
	However, Zhang ‘919 teaches of wherein a priority of the MAC CE is higher than priorities of buffer status reports (BSRs), power headroom reports (PHRs), and data of a logical channel other than an uplink-common control channel (UL-CCCH) (See Zhang ‘919 – [0102]-[0108] – priority of beam failure MAC CE is higher than BSR, PHR, and non-uplink common control channel data); and
	wherein a priority of the MAC CE is lower than priorities of data of a cell radio network temporary identifier (C-RNTI) MAC CE (See Zhang ‘919 – [0102]-[0108] – priority of beam failure MAC CE is lower than MAC CE of C-RNTI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC CE beam failure determination system, as disclosed in Zhang, modified by Shi and Guo, wherein a priority of the MAC CE is higher than priorities of buffer status reports (BSRs), power headroom reports (PHRs), and data of a logical channel other than an uplink-common control channel (UL-CCCH); and wherein a priority of the MAC CE is lower than priorities of data of a cell radio network temporary identifier (C-RNTI) MAC CE, as taught in Zhang ‘919. One is motivated as such in order to avoid long term service interruption when beam signals weaken and communication needs to be re-established (See Zhang ‘919 Background; Summary).
	Zhang, modified by Shi, Guo and Zhang ‘919, does not specifically disclose wherein a priority of the MAC CE is lower than priorities of data of a UL-CCCH logical channel.
	However, Chen teaches of wherein a priority of the data of a UL-CCCH logical channel is the highest priority and same priority as MAC CE of C-RNTI (See Chen [0203]-[0209]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC CE beam failure determination system wherein the priority of MAC CE of the beam failure indication is lower than the priority of the MAC CE of C-RNTI, as disclosed in Zhang, modified by Shi, Guo and Zhang ‘919, wherein a priority of the data of a UL-CCCH logical channel is the highest priority and same priority as MAC CE of C-RNTI, as taught in Chen. One is motivated as such in order to achieve service requirements (See Chen [0218]).

	RE Claim 42, Zhang, modified by Shi, Guo, Zhang ‘919, and Chen, discloses an apparatus, as set forth in claim 41 above, wherein the first indication information further indicates a target candidate signal (See Zhang [0051]-[0069] – measure and report candidate beam to replace failed beam).

	RE Claim 44, Zhang, modified by Shi, Guo, Zhang ‘919, and Chen, discloses an apparatus, as set forth in claim 42 above, wherein the target candidate signal is a synchronization signal (SS) or a channel state information-reference signal (CSI-RS) (See Zhang [0030] – each beam associated with reference signal (CSI-RS)).

	RE Claim 45, Zhang, modified by Shi, Guo, Zhang ‘919, and Chen, discloses an apparatus, as set forth in claim 42 above, wherein the signal quality is reference signal received power of a synchronization signal (SS) or reference signal received power of a CSI-RS (See Zhang [0030], [0050] – each beam associated with reference signal CSI-RS and signal quality can be RSRP).

Claims 27, 37, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US# 2020/0059285 hereinafter referred to as Zhang) in view of Shi et al. (US# 2020/0322035 hereinafter referred to as Shi), Guo et al. (US# 2018/0302889 hereinafter referred to as Guo), Zhang et al. (US# 2020/0314919 hereinafter referred to as Zhang ‘919), Chen et al. (US# 2018/0317123 hereinafter referred to as Chen) and Deenoo et al. (US# 2020/0374960 hereinafter referred to as Deenoo).

	RE Claim 27, Zhang, modified by Shi, Guo, Zhang ‘919, and Chen, discloses a method, as set forth in claim 26 above. Zhang, modified by Shi, Guo, Zhang ‘919, and Chen, does not specifically disclose wherein the target candidate signal corresponds to the cell in which the beam failure occurs.
	However, Deenoo teaches of wherein the target candidate signal corresponds to the cell in which the beam failure occurs (See Deenoo [0104]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC CE beam failure determination system, as disclosed in Zhang, modified by Shi, Guo, Zhang ‘919, and Chen, wherein the target candidate signal corresponds to the cell in which the beam failure occurs, as taught in Deenoo. One is motivated as such in order to allow for faster link recovery (See Deenoo [0107]).

	RE Claim 37, Zhang, modified by Shi, Guo, Zhang ‘919, and Chen, discloses a apparatus, as set forth in claim 36 above. Zhang, modified by Shi, Guo, Zhang ‘919, and Chen, does not specifically disclose wherein the target candidate signal corresponds to the cell in which the beam failure occurs.
	However, Deenoo teaches of wherein the target candidate signal corresponds to the cell in which the beam failure occurs (See Deenoo [0104]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC CE beam failure determination system, as disclosed in Zhang, modified by Shi, Guo, Zhang ‘919, and Chen, wherein the target candidate signal corresponds to the cell in which the beam failure occurs, as taught in Deenoo. One is motivated as such in order to allow for faster link recovery (See Deenoo [0107]).

	RE Claim 43, Zhang, modified by Shi, Guo, Zhang ‘919, and Chen, discloses a apparatus, as set forth in claim 42 above. Zhang, modified by Shi, Guo, Zhang ‘919, and Chen, does not specifically disclose wherein the target candidate signal corresponds to the cell in which the beam failure occurs.
	However, Deenoo teaches of wherein the target candidate signal corresponds to the cell in which the beam failure occurs (See Deenoo [0104]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the MAC CE beam failure determination system, as disclosed in Zhang, modified by Shi, Guo, Zhang ‘919, and Chen, wherein the target candidate signal corresponds to the cell in which the beam failure occurs, as taught in Deenoo. One is motivated as such in order to allow for faster link recovery (See Deenoo [0107]).


Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.
	Regarding Applicant's arguments that the Zhang, Shi, Zhang ‘919, Chen, and Deenoo references do not teach “a bitmap indicating a cell in which beam failure occurs”, the Examiner submits that these references are not relied upon to teach this claim feature.
	Regarding Applicant's arguments that the Guo reference does not teach “a bitmap indicating a cell in which beam failure occurs”, the Examiner respectfully disagrees. The Applicant has argued that in Guo, the bitmap indicating beam failures are directed to BPLs (beam pair links) and that BPLs are different than cells. Therefore, bitmap indications in Guo do not indicate “a cell in which beam failure occurs”. The Examiner submits that in the Applicant’s own specification (See PG_PUB 2020/0344621 - [0124]), the claimed “indication” (the cell in which beam failure occurs) can be “implicitly” indicated ([0124] - “It should be noted that the first indication information may implicitly indicate, when indicating the target candidate beam, the cell in which the beam failure occurs. For example, if the target candidate beam indicated by the first indication information is a beam D, and the beam D is a transmit beam configured for the cell A, the network device determines, based on the first indication information, that a signal expected by the terminal device is the beam D, and may also determine that a beam failure occurs in the cell A. In other words, the first indication information may indicate only the target candidate beam”). That is, the information sent (indication bitmap) can still implicitly indicate the claimed “cell in which beam failure occurs”. The Examiner submits that this is also the case in Guo as the beam failure indication message (bitmap) is being sent to a specific network device and the BPLs being indicated in the bitmap as failed are associated with specific cells. In other words, the indication of “cell in which beam failure occurs” is also implicitly indicated in Guo.
	 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yuan et al. (US# 2020/0244337 – which teaches of transmitting beam failure indication using bitmap).
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477